Citation Nr: 1503990	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual employability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to March 1975.  These matters are on appeal from rating decisions issued by the Louisville, Kentucky RO in January 2011 (which, in pertinent part, granted service connection for PTSD, rated 30 percent) and in September 2012 (which denied entitlement to TDIU).

The issues of service connection for a bilateral knee disability and traumatic brain injury (TBI) have been raised by the record in a July 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The claims file includes a December 2013 report of general information which states, "The veteran would like to request a hearing for his PTSD BVA [Board of Veterans' Appeals] appeal."  He did not at any time withdraw this hearing request, he remains entitled to a hearing on appeal in this matter, and his request must be honored.  38 C.F.R. § 20.700.  Because such hearings are scheduled by the RO, the case must be remanded for that purpose.

The matter of entitlement to a TDIU rating is inextricably intertwined with the matter of the rating for PTSD, and consideration of TDIU must be deferred pending resolution of that matter.

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a Travel Board/videoconference Board hearing at the RO, according to his preference.  These matters should then be processed in accordance with established appellate practices.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







